Citation Nr: 1811802	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.   11-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease with spondylosis previously considered as low back condition, to include secondary to right shoulder bursitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993. 

This matter comes before the Board of Veterans' Appeals on appeal from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2006, the Board remanded this matter in order for the RO to issue the Veteran a statement of the case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for lumbar degenerative disc disease with spondylosis previously considered as low back condition, to include secondary to right shoulder bursitis.

The Veteran contends that his low back condition was incurred as a secondary condition from his service-connected right shoulder bursitis.  

In April 2005 the Veteran submitted a letter from Dr. C.I.B.  Dr. C.I.B. wrote that the Veteran's major complaints were right shoulder pain, mid-back pain, and lower back pain.  He indicated that the Veteran was diagnosed with severe thoraco-lumbar myalgia, thoracic spondylosis, mild thoracic scoliosis, sprain/strain trapezius, rhomboideus, spinalis muscle on the right side, and trigger points on the infra-spinatus and deltoid muscle.  He wrote that after an evaluation he found a clinical biomechanical relation between thoraco-lumbar spine and right shoulder pain.   

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that in 2001 he underwent a right shoulder surgery that made him use his left side more.  He indicated that because of the surgery it made his low back pain worse.  The Veteran reported that he was treated for his low back condition in a VA Medical Center.  He indicated that he received physical therapy for his lower back condition.  The examiner reviewed the Veteran's claims file, medical records, Dr. C.I.B.'s April 2005 letter, VA treatment records, and service treatment records (STRs).  The examiner indicated that the Veteran did have pain and spasms in his back.  The examiner opined that the Veteran's low back pain with muscle spasm was not caused by or a result of the Veteran's service-connected right shoulder bursitis.  The examiner's rationale for his opinion stated that although there was one muscle running from the lower back to the shoulder (latissimus dorasi), there was no evidence in medical literature that bursitis would create or predispose mechanical low back pain.  However, this examiner did not discuss whether the Veteran's current lower back condition was aggravated by the Veteran's service-connected right shoulder bursitis.  Therefore, in light of this deficiency, a remand is necessary in order to obtain a new VA examination as to the etiology of the Veteran's claimed lumbar degenerative disc disease with spondylosis previously considered as low back condition.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and adequately identified private treatment records relevant to the Veteran's lower back disability.

2.  Thereafter, schedule the Veteran for the appropriate VA examination regarding his lower back disability.  Based on the record and the examination and interview of the Veteran, the examiner should provide opinions on the following:

a.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's lower back disability (to include lumbar degenerative disc disease with spondylosis) was caused by his  service-connected right shoulder bursitis disability?

b.  Is it at least as likely as not ( a 50 percent or better probability) that the Veteran's lower back disability (to include lumbar degenerative disc disease with spondylosis) was aggravated by his service-connected right shoulder bursitis disability?  Aggravation in this context means the disability increased in severity beyond its natural progression.

c.  Is it as lest as likely as not (a 50 percent or better probability) that any diagnosed back condition had its onset in service or is related to an injury, event or disease in service?

The examiner is also asked to address DR. C.I.B's April 2005 letter. 

A clear explanation for the VA medical opinion is required.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  After ensuring compliance with the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, he must be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




